PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/404,882
Filing Date: 12 Jan 2017
Appellant(s): FLOORING INDUSTRIES LIMITED, SARL



__________________
Justin J. Cassell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 7, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 25, 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0125021 Thiers et al. in view of US 6,122,872 Sauter and US 2012/0266555 Cappelle. 
Regarding claim 17, Thiers teaches a skirting board (paragraph 0001), comprising 
a core with an upper side, an opposed lower side and a front side and back side situated opposite to each other and extending between the lower side and the upper side (figure 1), 
said core being assembled from two separate core parts 2,3, interrupted from one another (figure 35) said two separate core parts having contact surfaces (figure 2), 
wherein said two separate core parts are glued to each other at a location of said contact surfaces (paragraph 0121) to form a miter connection (paragraph 0123), each of said two separate core parts being unitary, 
wherein when in the miter connection, a first one 3 of said two separate core parts forming at least said upper side of the core, and a second one 2 of said two separate core parts forming at least said front side of the core (figure 1), 
a plate-shaped material 8, which is attached to and continuously covers at least the front side and the upper side of the core (figures 2 and 35),
wherein the plate-shaped material is a synthetic material sheet (paragraph 0117) that is adhered onto the core forming a laminate structure therewith (paragraphs 0186 and 0147), said plate-shaped material being bendable, and rigid in a direction in a plane of the plate-shaped material (paragraph 0179, where “rigid” is relative), 
wherein a glue layer is provided between the synthetic material sheet and the core, said glue layer securing the basic layer of synthetic material sheet to the core (paragraph 0186), 
wherein at least the side of the plate-shaped material facing away from the core entirely covers the front side and the upper side of the core uninterruptedly (figures 1, 2 and 35),
wherein a thickness of the plate-shaped material is smaller than the distance between the front side and the back side of the core (figure 2).
Thiers does not teach that the plate-shaped material extends to beyond the lower side of the core. Sauter teaches a base molding system wherein a portion of the plate-shaped material 14, the visible surface, seen from the upper side of the core 12, extends to beyond the lower side of the core (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the arrangement and structure of the plate-shaped material in Sauter in the product of Thiers because this creates a space in the floor at the bottom portion of the molding that allows for wires and cables to be situated in a manner that enhances aesthetics and provides for easier maintenance (column 5, lines 51-62). 
Therefore, Thiers in view of Sauter teaches the product of Thiers with the modification of the bottom portion of the core being removed, allowing for the inclusion of wires within the core, with the plate-shaped material 8 remaining in place to cover the wire space from the front side. 
Neither Thiers nor Sauter teaches luxury vinyl material. One reading Thiers as a whole would appreciate that Thiers, while preferring a DPL assembly (paragraph 0118), is not limited to specific materials, leaving this up to the artisan based on the desired final product. Cappelle teaches a floor panel including a core 1 and a plate-shaped material 35 (paragraph 0121), including a decorative floor covering material, with a synthetic material sheet construction, where the synthetic material sheet is made of a luxury vinyl flooring material (paragraph 0003) comprising at least a basic layer 42 containing a vinyl material, decoration layer 41 and transparent top layer 43 (paragraph 0144). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the DPL of Thiers with the luxury vinyl flooring material of Cappelle because this material is soft and supple, providing an ideal flooring material (paragraph 0007).
Regarding claim 25, Thiers teaches that the core is made of a wood-containing material (paragraph 0028). 
Regarding claim 35, Thiers teaches that the plate-shaped material is bent at a location of a tip of the miter connection (paragraph 0123 and figure 3).
Regarding claim 36, Thiers in view of Sauter teaches that a free extremity of the plate-shaped material that extends beyond the lower side of the core is configured in a way such that the core is provided at a distance above a floor or floor covering and capable of supporting the core about the floor or floor covering (the space at the bottom of Sauter figure 1 imported into Thiers figure 1).  
Regarding claim 37, none of Thiers, Sauter nor Cappelle explicitly teach that the plate-shaped material has a higher density than the core. However, Cappelle teaches that the plate-shaped material is made of LVT (paragraph 0003). And Thiers teaches that the core may be made of extruded wood (paragraph 0028). The instant specification also teaches that the plate-shaped material is made of LVT (as-filed spec page 2, lines 25-31), and the core is made of a wood-containing material that may be extruded (as-filed spec page 3, lines 4-6). The instant specification also states that the plate-shaped material has a higher density than the core. Therefore, it is reasonable to expect that the combination’s plate-shaped material has a higher density than the core. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 39, Thiers teaches that said core is formed from a non-water resistant material (paragraph 0028, where wood is not water-resistant). 

Claims 20, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0125021 Thiers et al. in view of US 6,122,872 Sauter and US 2012/0266555 Cappelle as applied to claim 17 above, and further in view of US 2001/0032432 Paxton et al.
Regarding claims 20, 33 and 38, Thiers in view of Sauter teaches the skirting board, and Thiers further teaches that the laminate 6 is 7-9 mm thick (paragraph 0192). Paxton teaches a skirting board with a core 12 and a plate-shaped material 10, where the thickness of the plate-shaped material is 0.1-0.5 inches (2.54-12.7 mm, paragraph 0029). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 2.54-12.7 mm reads on the claimed range of 2-5 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the thickness of Paxton in the product of Thiers in view of Cappelle because this is a suitable thickness to achieve a light-weight board that is still strong (paragraph 0004).	

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0125021 Thiers et al. in view of US 6,122,872 Sauter and US 2012/0266555 Cappelle as applied to claim 17 above, and further in view of US 1,900,987 Goff.
Regarding claim 26, Thiers in view of Sauter teaches the skirting board, but does not teach grooves in the plate-shaped material. Goff teaches a wall paper material for application to walls, including removable band 2 protruding from the lower side (page 1, lines 47-62), which extends in the longitudinal direction (figure 2). 
Goff does not teach grooves on the band, but does teach a scored line or perforation between wall paper strips to enable separation (page 1, lines 41-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the scored line or perforation between strips at the border in order to allow for easy separation of the border from the wall paper. This perforation would satisfy the “groove” limitation because the perforation would be a cut through the paper, forming a channel in the paper from both front and back surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the perforated removable portion of Goff in the decorative cover of Thiers in view of Sauter because this allows for adjustment due to uneven base boards or floors (page 1, lines 53-56).
Regarding claim 27, Thiers in view of Sauter, Cappelle and Goff does not teach a second groove. However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, the single perforation taught by Goff reads on two perforations, and therefore two grooves, absent evidence of a new or unexpected result.

(2) Response to Argument

(A) Response to Appellant’s argument regarding the rejection over US 2007/0125021 Thiers et al. in view of US 6,122,872 Sauter and US 2012/0266555 Cappelle that the examiner fails to show that the combination of the cited art references teaches or suggests every limitation recited in the claims starting on page 8 of the Brief
Appellant argues that Thiers does not teach or suggest a skirt-board comprising a plate-shaped material which is attached to and continuously covers at least the front side and upper side of the core through a glue layer provided between the core and layer of synthetic material or wherein the plate-shaped material entirely covers the front side and upper side of the core uninterruptedly as claimed. In particular appellant argues that Thiers teaches forming the laminate material onto the core by means of pressing power (0011). Appellant argues that the glued-on laminate ribbon embodied in paragraph 0186 is not an uninterrupted top layer covering the front side and upper side of the core or the plate-shaped material as claimed. Appellant argues that a person of ordinary skill in the art based on the disclosure of Theirs would be led away from using a glue layer between the top layer and front side and teaches away from gluing to the front side.
Thiers teaches a top-layer (8) which is attached to and continuously covers the front side and upper side of the core as in the manufacture the skirting board the top-layer overlays both structural parts 2 and 3. The top layer being a synthetic material sheet (paragraph 0117) that is adhered onto the core forming a laminate structure therewith (paragraphs 0186 and 0147). In an embodiment the top-layer may be pressed upon the core (0068). However, in Fig. 39 Theirs teaches an embodiment in which the top layer (instant plate-shaped material) comprises a glued-on laminate ribbon. Here, the top layer includes a layered structure which includes the laminate ribbon (90), decorative layer (23), and DPL front side (4). Thus, teaching a glue layer between the top layer and core and this laminate structure continuously covers at least the front side and upper side of the core uninterruptedly as claimed. Cappelle teaches a plate-shaped material 35 (paragraph 0121), including a decorative floor covering material, with a synthetic material sheet construction, where the synthetic material sheet is made of a luxury vinyl flooring material (paragraph 0003) comprising at least a basic layer 42 containing a vinyl material, decoration layer 41 and transparent top layer 43 (paragraph 0144). Theirs in combination with Cappelle teaches a glue layer as claimed provided between the basic layer of the synthetic material sheet and the core. It is noted that the claimed glue layer is not required to cover the plate-shaped material continuously from the front side and the upper side. Only at some position between the basic layer and core be present. Appellant’s notes that Theirs teaches away from a glued on ribbon;  however, it is noted Theirs further teaches that use of the laminate ribbon may still offer particular advantages (0075). Thus, it is marinated that the combined teachings of the prior art and Theirs as a whole would have provided for the glue layer as claimed.

(B) Response to Appellant’s argument regarding the rejection over Thiers in view of Sauter in view of Cappelle that the examiner fails to show a rational reason to modify the cited art references to produce the claimed invention starting on page 13 of the Brief
Appellant further argues that there is no motivation for combining Theirs and Sauter to create a space in the floor at the bottom portion of the molding to allow for wires and cables. Appellant argues that Theirs already provides a rear side with one or more recesses to accomplish this purpose. Moreover, Appellant argues that the motivation of providing access to the recess for easier maintenance can only be realized with a removable molding and would not be possible in the structure of Theirs. Furthermore, Appellant argues that Saunter does not teach removal of the core portion and that the only reference providing such a teaching is the current application.
	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Theirs teaches that recesses may be provided at the rear side for accommodating cables, and teaches that material is removed to provide the recesses (0036). Theirs however does not disclose a portion of the plate-shaped material extending beyond the lower side of the core. Sauter teaches a molding structure comprising a molding portion (14) and mount (12). As can be seen from Fig. 1, a space (74) is defined between the molding portion (plate-shaped material) and mount (core), such that a portion of the plate-shaped material seen from the upper side of the core extends beyond the lower side of the core. Saunter expressly teaches that this arrangement enhances the aesthetics of the installation and also provides for easier maintenance of the cabling or wires (column 5, lines 50-65). Sauter does not teach that the removability of the molding is motivating the easier maintenance as argued by appellant. A person of ordinary skill looking at the combined teaching of Theirs and Sauter would find it obvious that recesses may be formed by removal of the core material (Theirs: 0036) and Saunter teaches the plate-shaped material seen from the upper side of the core extending beyond the lower side of the core, the motivation not only being to provide a space for wires and cables but for enhanced aesthetics and easier maintenance of the wires and cabling.
Additionally, Appellant argues that the DPL material taught in Theirs is thin and brittle and cannot be replaced with the luxury vinyl material taught in Cappelle because this material is soft and supple. Appellant argues that the office action fails to comply with the basic requirements of establishing prima facie obviousness as it fails to show any reasonable desire or understanding in the prior art that could lead on of ordinary skill to modify the skirting board as proposed.
While it is improper to combine references where the references teach away from their combination, the nature of the teaching is highly relevant. In this case, Theirs does not limit the material of the top layer, core, or combined laminate. While preferring a DPL assembly (paragraph 0118-0120), Theirs is not limited to specific materials, nor does Theirs teach that the material must be thin and brittle as argued by Appellant. Obviousness can be established by combining or modifying the teachings of the prior art where there is some teaching suggestion or motivation to do so. In this case, Cappelle teaches a panel comprising a top layer composed decoration layer (41), basic layer (42) and lacquer layers (43) over a PVC core material. A person of ordinary skill is motivated to select the materials taught in Cappelle because this material is soft and supple, providing an ideal flooring material (paragraph 0007).

(C) Response to Appellant’s argument regarding the rejection over Thiers in view of Sauter in view of Cappelle that the examiner fails to show any reasonable expectation of success based on the prior art starting on page 18 of the brief
Appellant argues that Theirs teaches a top layer which is thin, less than 0.2 mm. Appellant argues that as the DPL material is thin and brittle there is not a reasonable expectation of success to remove the core material as proposed as the unsupported material would lead to failure, such as bending or breaking of the top layer of material.
It is noted that while Theirs teaches an embodiment with the DPL layer being 0.2 mm or smaller, Thiers further teaches there are applications where more than one sheet is applied (0178) or the material is different and the thickness of less than 0.5 mm is concerned (0180). Consequently, it is not agreed that Theirs requires a certain thickness of material. Theirs only discloses that their invention may work with a top layer which has a small thickness. Moreover, as discussed above, the examiner does not agree that DPL is required by Theirs. The proposed combination replaces the DPL of Theirs with the luxury vinyl material of Cappelle. As appellants argument of there being no expectation of success requires the material of Theirs to be thin or DPL, neither of which is agreed to by the examiner, appellant has not provided evidence showing there is no reasonable expectation of success. The material of Cappelle is not taught as requiring support, thus it is believed that a reasonable expectation of success is met in the proposed prior art combination.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALICIA J SAWDON/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        

Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781     

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.